Citation Nr: 1419907	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right leg venous insufficiency, to include as secondary to service-connected status post left leg thrombophlebitis. 

2.  Entitlement to service connection for left arm disability, to include as secondary to service-connected status post left leg thrombophlebitis.

3.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus; hallux valgus; severe hammer toe deformities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Veteran testified before the Board at the RO in San Juan, Puerto Rico.  A transcript of the hearing is associated with the claims file.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide his claims.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

I.  Right leg venous insufficiency

In November 2005, the Veteran filed a claim for service connection for right leg venous insufficiency, to include as secondary to service-connected status post left leg thrombophlebitis.  In February 2006, the RO denied the Veteran's claim.  In March 2006, the Veteran filed a notice of disagreement (NOD).  In July 2006, the RO issued a statement of the case (SOC) continuing the denial.  The Veteran did not file a timely appeal and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Subsequently, the Veteran sought to reopen the claim and was denied by a July 2009 rating decision and a June 2010 SOC.

In reviewing the claims folder, the Board observed that the Veteran Claims Assistance Act (VCAA) notice provided to the Veteran in correspondence dated in December 2008 was deficient.  Specifically, the letter failed to include any notice of the information and evidence needed to reopen the Veteran's claim-such as the basis for the denial and the evidence needed to establish any element of service connection that was previously found to be insufficient.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, on remand, the Veteran must be provided with proper VCAA notice pertinent to the issue of reopening his service connection claim for right leg venous insufficiency, to include as secondary to service-connected status post left leg thrombophlebitis.

II.  Left arm disability

In February 2009, the Veteran was afforded a VA examination in support of his service connection claims for right leg and left arm disabilities, to include as secondary to service-connected status post left leg thrombophlebitis.  The VA examination, however, focused entirely on the Veteran's right leg, with only passing reference to the Veteran's "vascular problems . . . in his upper extremities."

Once VA undertakes to provide an examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner failed to evaluate the Veteran's left arm disability, the examination is clearly inadequate.  Accordingly, on remand, a new examination and opinion must be obtained to identify and determine the nature and etiology of the Veteran's left arm disability.

III.  Bilateral foot disability

The Veteran's bilateral foot disability is currently rated as 30 percent disabling.  He was last afforded a VA examination in January 2009, at which time the Veteran reported increased pain in his feet, described as a needle and pin sensation.  The Veteran also reported that he was unable to walk at home without shoes due to pain.  Further, he required the use of a cane and frequent rest when walking short to moderate distances.  The examiner noted the course of the Veteran's disability was progressively worse.  Treatment for the Veteran's disability was noted as rest and the use of orthopedic shoes.  The Veteran's response to these treatments was "good."  Based on this examination, the RO denied an increased rating for the Veteran's bilateral foot disability, as the examination did not reveal "marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthotic shoes or appliances."  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

In his April 2010 NOD, the Veteran reported that "the pain and discomfort in [his] feet ha[s] increased even when [he] use[s] special shoes."  At his March 2012 Board hearing, the Veteran reported "a lot" of pain on the bottom of his feet, especially when walking.  Based on the aforementioned symptomatology, and further considering that the Veteran's feet have not been examined since 2009, the Board finds that a new examination should be scheduled to determine the current nature and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records related to the Veteran's claimed disabilities.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.

2.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), to inform him of the requirements for a finding that new and material evidence has been received to reopen his claim for right leg venous insufficiency, to include as secondary to service-connected status post left leg thrombophlebitis.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left arm disability found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner must provide a diagnosis for any left arm disability found and offer the following opinions (using the bolded language):

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the identified left arm disability was caused by or due to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the identified left arm disability was caused by or due to the Veteran's service-connected status post left leg thrombophlebitis.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the identified left arm disability was aggravated or chronically worsened by the Veteran's service-connected status post left leg thrombophlebitis.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral foot disability.  The claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

5.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded an appropriate time period for response before returning to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

